      Case: 1:18-cv-07916 Document #: 97 Filed: 08/07/20 Page 1 of 2 PageID #:420




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CLINICAL WOUND SOLUTIONS, LLC. )
                               )
     Plaintiff,                )
                               )
v.                             )                  Case No. 18-cv-07916
                               )
NORTHWOOD, INC.,               )                  Judge Martha M. Pacold
                               )                  Magistrate Judge M. David Weisman
     Defendant.                )

                                  NOTICE OF MOTION

To:     Ethan E. White, Esq.
        Emery Law, Ltd.
        2021 Midwest Road, Suite 200
        Oak Brook, IL 60523
        ewhite@emerylawltd.com


       PLEASE TAKE NOTICE that on August 20, 2020 at 9:00 a.m. or as soon thereafter as
counsel may be heard, we shall appear before the Honorable Judge Martha M. Pacold in
Courtroom 1425 of the United States Courthouse, 219 South Dearborn Street, Chicago, Illinois,
and then and there present Plaintiff’s Motion for Extension of Time has been provided to you
through the CM/ECF system.

Dated: August 7, 2020                     Respectfully submitted,

                                          By: /s/ Sandra T. Kahn
                                             Sandra T. Kahn
                                             Dickler, Kahn, Slowikowski & Zavell, Ltd.
                                             85 W. Algonquin Road, Suite 420
                                             Arlington Heights, Illinois 60005
                                             847-593-5595
                                             sandy@dicklerlaw.com
       Case: 1:18-cv-07916 Document #: 97 Filed: 08/07/20 Page 2 of 2 PageID #:421




                                                     CERTIFICATE OF SERVICE


         I, the undersigned attorney, certify that I caused to be served the foregoing documents
by electronic filing the same with the Clerk for the U.S. District Court for the Northern District
of Illinois, Eastern Division, a copy of which was then forwarded to each attorney of record by
CM/ECF August 7, 2020.


Date: August 7, 2020                                                    Respectfully submitted,

                                                                        By: /s/ Sandra T. Kahn




Sandra T. Kahn
Dickler, Kahn, Slowikowski & Zavell, Ltd.
85 W. Algonquin Road, Suite 420
Arlington Heights, IL 60005
847-593-5595 ext. 206
sandy@dicklerlaw.com




F:\CLIENT\Clinical Wound Solutions\CV\0047.PL.200807.Notice of Motion.wpd
